Mr. Justice Freeman delivered the opinion of the court. The injunction cannot be sustained upon the face of the hill itself. The city has no power by permit, ordinance or otherwise to convert or appropriate any portion of the sidewalks upon public streets for private use. The streets are held and controlled in trust for the use of the general public, and “no corporation or individual can acquire an exclusive right to their use, or to the use of any part of them for private purposes.” Smith v. McDowell, 148 Ill. 51-64; John Anisfield Co. v. Grossman, 98 Ill. App. 180-187; Heineck v. Grosse, 99 Ill. App. 441-443, and cases there cited; Pennsylvania Co. v. City of Chicago, 181 Ill. 289-296; People ex rel. v. Harris, 203 Ill. 272-282. The sections of the ordinance referred to in the hill confer no authority such as appellee claims, and if they did would be invalid. It is no ground for the relief sought that others are doing the same thing without interference, if such is the fact. Such discrimination if it exists is indefensible. It is the duty of the city authorities to enforce the laws and ordinances equally and without fear or favor. If they do not, the remedy is not to restrain them from such enforcement as they may be attempting. Other remedies are available. In this case the answer shows a clear violation of the ordinances of the city on the part of the appellee. His counsel’s brief makes no pretense of defending the injunction order. It will be reversed. Reversed.